DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on June 17, 2021. At this time, claims 1-20 are pending and addressed below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                                   Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US application number 17/301,368. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the application number 17/301,368 and are anticipated by the claims 1-14.  

This is a provisional obviousness double patenting rejection.   

                                                 Claims Comparison Table
Application Number
17/350,113
Co-pending Application Number
17/301,368
Claims 1 and 20. A method comprises: 5obtaining, by an analysis unit of an analysis system that includes one or more computing entities, a collection of data for an evaluation of policies of a system aspect of a system; acquiring, by the analysis unit, data analysis parameters regarding the evaluation of the policies of the system aspect; 10 determining, by the analysis unit, one or more evaluation perspectives based on the data analysis parameters; determining, by the analysis unit, one or more evaluation modalities based on the data analysis 15parameters; and evaluating, by the analysis unit, the collection of data with respect to the policies of the system aspect based on the one or more evaluation perspectives and the one or more evaluation modalities to produce one or more evaluation outputs regarding the policies of the system aspect.
1. A method comprises: 5obtaining, by an analysis unit of an analysis system that includes one or more computing entities, a collection of data for an evaluation of processes of a system aspect of a system; acquiring, by the analysis unit, data analysis parameters regarding the evaluation of the processes of the system aspect; 10 determining, by the analysis unit, one or more evaluation perspectives based on the data analysis parameters; determining, by the analysis unit, one or more evaluation modalities based on the data analysis 15parameters; and evaluating, by the analysis unit, the collection of data with respect to the processes of the system aspect based on the one or more evaluation perspectives and the one or more evaluation modalities to produce one or more evaluation outputs regarding the processes of the system 20aspect.
2. The method of claim 1, wherein the system aspect comprises: one or more system elements; 25one or more system criteria; and/or one or more system modes. 
2. The method of claim 1, wherein the system aspect comprises: one or more system elements; 25 one or more system criteria; and/or one or more system modes. 
3. The method of claim 1, wherein an evaluation perspective of the one or more evaluation 30perspectives comprises: understanding; implementation; operation; or 35self-analysis.
3. The method of claim 1, wherein an evaluation perspective of the one or more evaluation perspectives comprises: understanding; 5implementation; operation; or self-analysis.
4. The method of claim 1, wherein an evaluation modality of the one or more evaluation modalities comprises: a level of sufficiency of an evaluation metric of the one or more evaluation metrics associated 5with the system aspect; a level of effectiveness of the evaluation metric with respect to one or more objectives of the system aspect; a measure of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; 10a measure of appropriate use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; or a measure of consistency of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect.
4. The method of claim 1, wherein an evaluation modality of the one or more evaluation 10modalities comprises: a level of sufficiency of an evaluation metric of the one or more evaluation metrics associated with the system aspect; a level of effectiveness of the evaluation metric with respect to one or more objectives of the 15system aspect; a measure of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; a measure of appropriate use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; or 20a measure of consistency of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect. 
5. The method of claim 1, wherein an evaluation output of the one or more evaluation outputs comprises: one or more evaluation ratings; one or more system aspect deficiencies; or 20one or more auto-corrections of the one or more system aspect deficiencies.
5. The method of claim 1, wherein an evaluation output of the one or more evaluation outputs comprises: 25 one or more evaluation ratings; one or more system aspect deficiencies; or one or more auto-corrections of the one or more system aspect deficiencies.
6. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a sufficiency modality: 25 quantifying data of the collection of data regarding the policies of the system aspect to produce quantified data; determining a reference scale based on an evaluation perspective of the one or more evaluation 30perspectives and one or more objectives of the system aspect for the evaluation metric; and comparing the quantified data with the reference scale to produce an evaluation rating regarding sufficiency of the policies of the system aspect from the evaluation perspective.
6. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a sufficiency modality: FC00045-02195quantifying data of the collection of data regarding the processes of the system aspect to produce quantified data; determining a reference scale based on an evaluation perspective of the one or more evaluation 5perspectives and one or more objectives of the system aspect for the evaluation metric; and comparing the quantified data with the reference scale to produce an evaluation rating regarding sufficiency of the processes of the system aspect from the evaluation perspective. 
7. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is an effectiveness modality: 5determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; and evaluating data of the collection of data regarding the policies of the system aspect with respect 10to the reference scale to produce an evaluation rating regarding how effective the policies of the system aspect support the one or more objectives of the system aspect from the evaluation perspective.
7. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is an effectiveness modality: determining a reference scale based on an evaluation perspective of the one or more evaluation 15perspectives and one or more objectives of the system aspect for the processes of the system aspect; and evaluating data of the collection of data regarding the processes of the system aspect with respect to the reference scale to produce an evaluation rating regarding how effective the 20processes of the system aspect support the one or more objectives of the system aspect from the evaluation perspective.
8. The method of claim 1, wherein the evaluating the collection of data comprises: 15 when the one or more evaluation modalities is a measure of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; 20and evaluating data of the collection of data regarding the policies of the system aspect with respect to the reference scale to produce an evaluation rating regarding use of the policies of the system aspect to support the one or more objectives of the system aspect from the evaluation perspective.
8. The method of claim 1, wherein the evaluating the collection of data comprises: 25when the one or more evaluation modalities is a measure of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the processes of the system aspect; and 30 evaluating data of the collection of data regarding the processes of the system aspect with respect to the reference scale to produce an evaluation rating regarding use of the processes of the system aspect to support the one or more objectives of the system aspect from the evaluation perspective.
9. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a measure of appropriate use modality: 30determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; and evaluating data of the collection of data regarding the policies of the system aspect with respect 35to the reference scale to produce an evaluation rating regarding appropriate use of the policies of FC00045-03184the system aspect to support the one or more objectives of the system aspect from the evaluation perspective.
9. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a measure of appropriate use modality: 5 determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the processes of the system aspect; and 10evaluating data of the collection of data regarding the processes of the system aspect with respect to the reference scale to produce an evaluation rating regarding appropriate use of the processes of the system aspect to support the one or more objectives of the system aspect from the evaluation perspective.
10. The method of claim 1, wherein the evaluating the collection of data comprises: 5 when the one or more evaluation modalities is a measure of consistency of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; 10and evaluating data of the collection of data regarding the policies of the system aspect with respect to the reference scale to produce an evaluation rating regarding consistency of use of the policies of the system aspect to support the one or more objectives of the system aspect from the evaluation 15perspective.
10. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a measure of consistency of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation 20perspectives and one or more objectives of the system aspect for the processes of the system aspect; and evaluating data of the collection of data regarding the processes of the system aspect with respect to the reference scale to produce an evaluation rating regarding consistency of use of 25the processes of the system aspect to support the one or more objectives of the system aspect from the evaluation perspective. 
11. The method of claim 1 further comprises: determining, by the analysis unit, one or more evaluation viewpoints based on the data analysis 20parameters.
11. The method of claim 1 further comprises: 30determining, by the analysis unit, one or more evaluation viewpoints based on the data analysis parameters. 
12. The method of claim 11, wherein an evaluation viewpoint of the one or more evaluation viewpoints comprises: 25a disclosed data viewpoint; a discovered data viewpoint; or a desired data viewpoint.
12. The method of claim 11, wherein an evaluation viewpoint of the one or more evaluation viewpoints comprises: FC00045-02197a disclosed data viewpoint; a discovered data viewpoint; or a desired data viewpoint. 
13. The method of claim 1 further comprises: 30 determining, by the analysis unit, one or more evaluation categories based on the data analysis parameters.
13. The method of claim 1 further comprises: determining, by the analysis unit, one or more evaluation categories based on the data analysis parameters. 
14. The method of claim 13, wherein an evaluation category of the one or more evaluation 35categories comprises: FC00045-03185an identify category; a protect category; a detect category; 5a respond category; or a recover category. 
14. The method of claim 13, wherein an evaluation category of the one or more evaluation categories comprises: an identify category; 15a protect category; a detect category; a respond category; or a recover category. 




Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, and 5-15 of US application number 17/128, 509. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the application number 17/128, 509 and are anticipated by the claims 1-3, and 5-15.  

This is a provisional obviousness double patenting rejection.   

                                                   Claims Comparison Table
Application Number
17/350,113
Co-pending Application Number
17/128,509
Claims 1 and 20. A method comprises: 5obtaining, by an analysis unit of an analysis system that includes one or more computing entities, a collection of data for an evaluation of policies of a system aspect of a system; acquiring, by the analysis unit, data analysis parameters regarding the evaluation of the policies of the system aspect; 10 determining, by the analysis unit, one or more evaluation perspectives based on the data analysis parameters; determining, by the analysis unit, one or more evaluation modalities based on the data analysis 15parameters; and evaluating, by the analysis unit, the collection of data with respect to the policies of the system aspect based on the one or more evaluation perspectives and the one or more evaluation modalities to produce one or more evaluation outputs regarding the policies of the system aspect.
1. A method comprises: 5obtaining, by an analysis unit, a collection of data for a particular evaluation of a system aspect; acquiring, by the analysis unit, data analysis parameters regarding the particular evaluation of the system aspect; 10determining, by the analysis unit, one or more evaluation perspectives based on the data analysis parameters; determining, by the analysis unit, one or more evaluation modalities based on the data analysis parameters; 15 determining, by the analysis unit, one or more evaluation metrics based on the data analysis parameters; and evaluating, by the analysis unit, the collection of data in accordance with the one or more 20evaluation metrics, the one or more evaluation perspectives, and the one or more evaluation modalities to produce one or more evaluation outputs. 
2. The method of claim 1, wherein the system aspect comprises: one or more system elements; 25one or more system criteria; and/or one or more system modes. 
2. The method of claim 1, wherein the system aspect comprises: 25one or more system elements; one or more system criteria; and/or one or more system modes. 
3. The method of claim 1, wherein an evaluation perspective of the one or more evaluation 30perspectives comprises: understanding; implementation; operation; or 35self-analysis.
3. The method of claim 1, wherein an evaluation perspective of the one or more evaluation perspectives comprises: FC00045-01194understanding; implementation; operation; or self-analysis. 
4. The method of claim 1, wherein an evaluation modality of the one or more evaluation modalities comprises: a level of sufficiency of an evaluation metric of the one or more evaluation metrics associated 5with the system aspect; a level of effectiveness of the evaluation metric with respect to one or more objectives of the system aspect; a measure of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; 10a measure of appropriate use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; or a measure of consistency of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect.
5. The method of claim 1, wherein an evaluation modality of the one or more evaluation modalities comprises: a level of sufficiency of an evaluation metric of the one or more evaluation metrics associated with the system aspect; 20a level of effectiveness of the evaluation metric with respect to one or more objectives of the system aspect; a measure of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; a measure of appropriate use of the evaluation metric with respect to supporting the one or 25more objectives of the system aspect; or a measure of consistency of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect.  
 
 
5. The method of claim 1, wherein an evaluation output of the one or more evaluation outputs comprises: one or more evaluation ratings; one or more system aspect deficiencies; or 20one or more auto-corrections of the one or more system aspect deficiencies.
6. The method of claim 1, wherein an evaluation output of the one or more evaluation 30outputs comprises: one or more evaluation ratings; one or more system aspect deficiencies; or one or more auto-corrections of the one or more system aspect deficiencies.
6. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a sufficiency modality: 25 quantifying data of the collection of data regarding the policies of the system aspect to produce quantified data; determining a reference scale based on an evaluation perspective of the one or more evaluation 30perspectives and one or more objectives of the system aspect for the evaluation metric; and comparing the quantified data with the reference scale to produce an evaluation rating regarding sufficiency of the policies of the system aspect from the evaluation perspective.
7. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a sufficiency modality: 5quantifying data of the collection of data regarding an evaluation metric of the one or more evaluation metrics to produce quantified data; determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the evaluation metric; and 10 comparing the quantified data with the reference scale to produce an evaluation rating regarding sufficiency of the evaluation metric for the system aspect from the evaluation perspective.
7. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is an effectiveness modality: 5determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; and evaluating data of the collection of data regarding the policies of the system aspect with respect 10to the reference scale to produce an evaluation rating regarding how effective the policies of the system aspect support the one or more objectives of the system aspect from the evaluation perspective.
8. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is an effectiveness modality: determining a reference scale based on an evaluation perspective of the one or more evaluation 20perspectives and one or more objectives of the system aspect for an evaluation metric of the one or more evaluation metrics; and evaluating data of the collection of data regarding the evaluation metric with respect to the reference scale to produce an evaluation rating regarding how effective the evaluation metric 25supports the one or more objectives of the system aspect from the evaluation perspective. 
8. The method of claim 1, wherein the evaluating the collection of data comprises: 15 when the one or more evaluation modalities is a measure of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; 20and evaluating data of the collection of data regarding the policies of the system aspect with respect to the reference scale to produce an evaluation rating regarding use of the policies of the system aspect to support the one or more objectives of the system aspect from the evaluation perspective.
  9. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a measure of use modality: 30 determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for an evaluation metric of the one or more evaluation metrics; and FC00045-01196evaluating data of the collection of data regarding the evaluation metric with respect to the reference scale to produce an evaluation rating regarding use of the evaluation metric to support the one or more objectives of the system aspect from the evaluation perspective. 
9. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a measure of appropriate use modality: 30determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; and evaluating data of the collection of data regarding the policies of the system aspect with respect 35to the reference scale to produce an evaluation rating regarding appropriate use of the policies of FC00045-03184the system aspect to support the one or more objectives of the system aspect from the evaluation perspective. 
10. The method of claim 1, wherein the evaluating the collection of data comprises: when the one or more evaluation modalities is a measure of appropriate use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation 10perspectives and one or more objectives of the system aspect for an evaluation metric of the one or more evaluation metrics; and evaluating data of the collection of data regarding the evaluation metric with respect to the reference scale to produce an evaluation rating regarding appropriate use of the evaluation 15metric to support the one or more objectives of the system aspect from the evaluation perspective.
10. The method of claim 1, wherein the evaluating the collection of data comprises: 5 when the one or more evaluation modalities is a measure of consistency of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for the policies of the system aspect; 10and evaluating data of the collection of data regarding the policies of the system aspect with respect to the reference scale to produce an evaluation rating regarding consistency of use of the policies of the system aspect to support the one or more objectives of the system aspect from the evaluation 15perspective. 
11. The method of claim 1, wherein the evaluating the collection of data comprises: 20when the one or more evaluation modalities is a measure of consistency of use modality: determining a reference scale based on an evaluation perspective of the one or more evaluation perspectives and one or more objectives of the system aspect for an evaluation metric of the one or more evaluation metrics; and 25 evaluating data of the collection of data regarding the evaluation metric with respect to the reference scale to produce an evaluation rating regarding consistency of use of the evaluation metric to support the one or more objectives of the system aspect from the evaluation perspective.
11. The method of claim 1 further comprises: determining, by the analysis unit, one or more evaluation viewpoints based on the data analysis 20parameters.
12. The method of claim 1 further comprises: determining, by the analysis unit, one or more evaluation viewpoints based on the data analysis parameters. 
12. The method of claim 11, wherein an evaluation viewpoint of the one or more evaluation viewpoints comprises: 25a disclosed data viewpoint; a discovered data viewpoint; or a desired data viewpoint. 
13. The method of claim 12, wherein an evaluation viewpoint of the one or more evaluation viewpoints comprises: a disclosed data viewpoint; 5a discovered data viewpoint; or a desired data viewpoint. 
13. The method of claim 1 further comprises: 30 determining, by the analysis unit, one or more evaluation categories based on the data analysis parameters.
14. The method of claim 1 further comprises: 10determining, by the analysis unit, one or more evaluation categories based on the data analysis parameters.
14. The method of claim 13, wherein an evaluation category of the one or more evaluation 35categories comprises: FC00045-03185an identify category; a protect category; a detect category; 5a respond category; or a recover category.
15. The method of claim 14, wherein an evaluation category of the one or more evaluation categories comprises: 15 an identify category; a protect category; a detect category; a respond category; or 20a recover category.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Fletcher, US pat. No 11023511 in view of Moudy, US pat. No 9336268. 

Claims 1, 20. Fletcher discloses a method (See abstract; IT monitoring system and a separate incident management system among its sources.) comprises: obtaining, by an analysis unit of an analysis system that includes one or more computing entities, a collection of data for an evaluation of policies of a system aspect of a system; (See Fletcher, col 8, lines 35-45; the monitoring component 112 may also monitor and collect performance data related to one or more aspects of the operational state of a client application 110 and/or client device 102. For example, a monitoring component 112 may be configured to collect device performance information by monitoring one or more client device operations, or by making calls to an operating system and/or one or more other applications executing on a client device 102 for performance information.)
acquiring, by the analysis unit, data analysis parameters regarding the evaluation of the policies of the system aspect; (See Fletcher, col 12, lines 8-23; the search head 210 analyzes the received search request to identify request parameters. If a search request received from one of the client devices 404 references an index maintained by the data intake and query system, then the search head 210 connects to one or more indexers 206 of the data intake and query system for the index referenced in the request parameters. That is, if the request parameters of the search request reference an index, then the search head accesses the data in the index via the indexer. The data intake and query system 108 may include one or more indexers 206, depending on system access resources and requirements. As described further below, the indexers 206 retrieve data from their respective local data stores 208 as specified in the search request. The indexers and their respective data stores can comprise one or more storage devices and typically reside on the same system)
determining, by the analysis unit, one or more evaluation perspectives based on the data analysis parameters; (See Fletcher, col 36, lines 28-52 and col 52, lines 26-54; determined criteria for event)
determining, by the analysis unit, one or more evaluation modalities based on the data analysis parameters; (See Fletcher, col 14, lines 23-60; the ERP process initially operates in a mixed mode, such that the streaming mode operates to enable the ERP quickly to return interim results (e.g., some of the machined data or unprocessed data necessary to respond to a search request) to the search head, enabling the search head to process the interim results and begin providing to the client or search requester interim results that are responsive to the query. Meanwhile, in this mixed mode, the ERP also operates concurrently in reporting mode, processing portions of machine data in a manner responsive to the search query. Upon determining that it has results from the reporting mode available to return to the search head, the ERP may halt processing in the mixed mode at that time (or some later time) by stopping the return of data in streaming mode to the search head and switching to reporting mode only.) 
Fletcher does not appear to explicitly disclose and evaluating, by the analysis unit, the collection of data with respect to the policies of the system aspect based on the one or more evaluation perspectives and the one or more evaluation modalities to produce one or more evaluation outputs regarding the policies of the system aspect. 
However, Moudy discloses and evaluating, by the analysis unit, the collection of data with respect to the policies of the system aspect based on the one or more evaluation perspectives and the one or more evaluation modalities to produce one or more evaluation outputs regarding the policies of the system aspect. (See Moudy, col 16, lines 44-65; the outputs of sentiment analyzer system, may depend on the functional purpose and computing architecture of the sentiment analyzer system 600 and/or related CDNs 100. For example, for CDNs 100 used for professional training and educational purposes (e.g., eLearning, web-based training, or other computer-based instructional systems), a sentiment analyzer system 600 may be designed and implemented collect and analyze feedback from users (e.g., students, employees, trainees, etc.) relating to course modules, training materials, assignments, presentations, lectures, projects, and the like. The content feedback in such systems 600 may be collected in the form of online discussion posts, user emails, course or instructor evaluations, participation metrics, etc., and may be used to calculate sentiment of individual users and groups relating to specific learning materials, courses, programs, and/or presenters. In other examples, for CDNs 100 used for online product sales, product reviews, and/or media content distribution (e.g., cable, satellite, or computer-based on-demand request and subscription services for music, movies, televisions, and the like), a sentiment analyzer  system 600 may be designed and implemented to collect and analyze feedback from users in the form of product reviews, media content reviews, and related user feedback. Such systems 600 may collect and analyze the content feedback in order to perform sentiment determinations and calculations relating to the products and services offered via the CDN 100. In further examples, for CDNs 100 corresponding to social network, interactive gaming, and/or dating websites and applications, a sentiment analyzer  system 600 may be designed and implemented to collect and analyze online discussion posts and responses, messages between users, course or instructor evaluations, and other user actions, and to perform sentiment determinations and calculations for individual users and groups, user profiles, and content shared via the social networking or dating CDN 100.)
Fletcher and Moudy are analogous art because they are from the same field of endeavor which is system evaluation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher with the teaching of Moudy to include the evaluation outputs because it would have allowed the Sentiment analyzer outputs and corresponding output devices may be determined based on the sentiment scores and feedback contexts.(See Moudy, col 1, lines 29-31)

The combination of Fletcher and Moudy discloses the method of claim 1, wherein the system aspect comprises: one or more system elements; (See Fletcher, figs 16, 17 and 18 ) one or more system criteria; (See Fletcher, col 36, lines 28-52 and col 52, lines 26-54; determined criteria for event)  and/or one or more system modes. (See Fletcher, col 14, lines 23-60) 3. The combination of Fletcher and Moudy discloses the method of claim 1, wherein an evaluation perspective of the one or more evaluation perspectives comprises: understanding; implementation; operation; or self-analysis. (See Fletcher, col 54, lines 45-55)4. The combination of Fletcher and Moudy discloses the method of claim 1, wherein an evaluation modality of the one or more evaluation modalities comprises: a level of sufficiency of an evaluation metric of the one or more evaluation metrics associated with the system aspect; a level of effectiveness of the evaluation metric with respect to one or more objectives of the system aspect; a measure of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; a measure of appropriate use of the evaluation metric with respect to supporting the one or more objectives of the system aspect; (See Moudy, col 46, lines 1-25)   or a measure of consistency of use of the evaluation metric with respect to supporting the one or more objectives of the system aspect.(See Moudy, col 46, lines 1-25) 
Fletcher and Moudy are analogous art because they are from the same field of endeavor which is system evaluation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher with the teaching of Moudy to include the evaluation outputs because it would have allowed the Sentiment analyzer outputs and corresponding output devices may be determined based on the sentiment scores and feedback contexts. (See Moudy, col 1, lines 29-31)

5. The combination of Fletcher and Moudy discloses the method of claim 1, wherein an evaluation output of the one or more evaluation outputs comprises: one or more evaluation ratings; (See Fletcher, col 9, lines 15-29) one or more system aspect deficiencies; (See Fletcher, col 9, lines 15-29) or one or more auto-corrections of the one or more system aspect deficiencies. (See Fletcher, col 9, lines 15-29)11. The combination of Fletcher and Moudy discloses the method of claim 1 further comprises: determining, by the analysis unit, one or more evaluation viewpoints based on the data analysis parameters. (See Fletcher, col 36, lines 28-52 and col 52, lines 26-54; determined criteria for event) 12. The combination of Fletcher and Moudy discloses the method of claim 11, wherein an evaluation viewpoint of the one or more evaluation viewpoints comprises: a disclosed data viewpoint; a discovered data viewpoint; or a desired data viewpoint. (See Fletcher, col 61, lines 10-16)13. The combination of Fletcher and Moudy discloses the method of claim 1 further comprises: determining, by the analysis unit, one or more evaluation categories based on the data analysis parameters. (See Fletcher, col 27, lines 54-67)

Claims 14   are rejected under 35 U.S.C 103 as being unpatentable over Fletcher, US pat. No 11023511 in view of Moudy, US pat. No 9336268 in further view of Sherlock, US pat. No 20170139762. 

14.The combination of Fletcher and Moudy does not appear to explicitly disclose the method of claim 13, wherein an evaluation category of the one or more evaluation categories comprises: an identify category; a protect category; a detect category; a respond category; or a recover category. 
However, Sherlock discloses wherein an evaluation category of the one or more evaluation categories comprises: an identify category; a protect category; a detect category; a respond category; or a recover category. (See Sherlock, [0090])
Fletcher, Moudy and Sherlock are analogous art because they are from the same field of endeavor which is system analysis. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher and Moudy with the teaching of Sherlock to include the category because it would have allowed to resolve system anomalies. 

Claims 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Fletcher, US pat. No 11023511 in view of Moudy, US pat. No 9336268 in further view of Lim, US pat. No 20070157288.


15. The combination of Fletcher and Moudy does not appear to explicitly disclose the method of claim 1, 

wherein the policies include compliance requirements.  

However, Lim discloses wherein the policies include compliance requirements. (See Lim, [0168])

Fletcher, Moudy, and Lim are analogous art because they are from the same field of endeavor which is system analysis. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher and Moudy with the teaching of Lim to include the compliance requirement because it would have allowed to protect the system. 
 
16. The combination of Fletcher and Moudy does not appear to explicitly disclose the method of claim 1, 

wherein the policies include a regulatory compliance requirement.  
 
However, Lim discloses wherein the policies include a regulatory compliance requirement. (See Lim, 

[0168])

Fletcher, Moudy, and Lim are analogous art because they are from the same field of endeavor which is system analysis. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher and Moudy with the teaching of Lim to include the compliance requirement because it would have allowed to protect the system. 

Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over Fletcher, US pat. No 11023511 in view of Moudy, US pat. No 9336268 in further view of Tucker, US pat. No 20190132299. 
  
17. The combination of Fletcher and Moudy does not appear to explicitly disclose the method of claim 1, 

wherein the policies include a standard compliance requirement.  

However, Tucker discloses wherein the policies include a standard compliance requirement. (See [0020])  

Fletcher, Moudy, and Tucker are analogous art because they are from the same field of endeavor which is system analysis. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher and Moudy with the teaching of  Tucker to include the standard compliance requirement because it would have allowed to protect the system.  

Claims 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Fletcher, US pat. No 11023511 in view of Moudy, US pat. No 9336268 in further view of IYER, US 20130031067. 
 
18. The combination of Fletcher and Moudy does not appear to explicitly disclose the method of claim 1, 

wherein the policies include a statutory compliance requirement.  
 
However, IYER discloses wherein the policies include a statutory compliance requirement. (See IYER, [0013])

Fletcher, Moudy, and IYER are analogous art because they are from the same field of endeavor which is system analysis. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher and Moudy with the teaching of IYER to include the statutory compliance requirement because it would have allowed to protect the system.   
  

19. The combination of Fletcher and Moudy does not appear to explicitly disclose the method of claim 1, 

wherein the policies include an organization compliance requirement. 
However, IYER discloses wherein the policies include an organization compliance requirement. (See IYER, [0003])
Fletcher, Moudy, and IYER are analogous art because they are from the same field of endeavor which is system analysis. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fletcher and Moudy with the teaching of IYER to include the statutory compliance requirement because it would have allowed to protect the system.   
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hawthorne, US pat. No 20190179738.
Lovy, US pat. No 20130208880.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 9/28/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438